Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Patrick Miller on 6-7-21.

The application has been amended as follows: 
a) Claim 1, line 14, after the word “node”, INSERT the following:
	---, wherein the predetermined conditions being met include traffic load on the first relay node exceeding a predetermined threshold---

b) Claim 4, line 16, after the word “node”, INSERT the following:
	---, wherein the predetermined conditions being met include traffic load on the first relay node exceeding a predetermined threshold---


c) Claim 7, line 15, after the word “node”, INSERT the following:
	---, wherein the predetermined conditions being met include traffic load on the first relay node exceeding a predetermined threshold---

d) Claims 11, 14 & 16 have been canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

-Claims 1-2, 4-5 & 7-10, 12-13 & 15 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the underlined limitations, which are considered in combination with other limitations, as specified in each independent claim as following:

Independent Claim 1. (Currently Amended) 
A communications terminal comprising: 
circuitry configured to 
transmit, as part of a downlink operation, signals representing data to a first relay node of a plurality of relay nodes; and 
transmit, as part of the downlink operation, upon predetermined conditions being met, signals representing at least a first part of the data to the first relay node and transmit signals representing at least a second part of the data to a second relay node 
wherein the circuitry includes a controller, that is configured to, upon the predetermined conditions being met, control the communications terminal to transmit signals representing at least the second part of the data to the second relay node, wherein the predetermined conditions being met include traffic load on the first relay node exceeding a predetermined threshold.

Independent Claim 4. (Currently Amended)
Circuitry for a communications terminal, the circuity configured to control the communications terminal to: 
transmit signals representing data to a first relay node of a plurality of relay nodes according to an orthogonal frequency divisional multiplex (OFDM)-based interface; and 
transmit, upon predetermined conditions being met, signals representing at least a first part of the data to the first relay node and to transmit signals representing at least a second part of the data to a second relay node of the plurality of relay nodes according to the orthogonal frequency divisional multiplex (OFDM)-based interface, upon activation of the second relay node of the plurality of relay nodes responsive to the predetermined conditions being met, 
wherein the circuitry includes a controller, that is configured to, upon the predetermined conditions being met, control the communications terminal to transmit signals representing at least the second part of the data to the second relay node, wherein the predetermined conditions being met include traffic load on the first relay node exceeding a predetermined threshold.

Independent Claim 7. (Currently Amended)
A method performed by a communications terminal, the method comprising: 
transmitting signals representing data to a first relay node of a plurality of relay nodes; and 
transmitting, upon predetermined conditions being met as determined by a mobile user equipment (UE) device, signals representing at least a first part of the data to the first relay node and to transmit signals representing at least a second part of the data to a second relay node of the plurality of relay nodes, upon activation of the second relay node of the plurality of relay nodes responsive to the predetermined conditions being met, 
wherein said transmitting the signals is performed using circuitry that includes a controller configured to, upon the predetermined conditions being met, control the communications terminal to transmit the signals representing at least the second part of the data to the second relay node, wherein the predetermined conditions being met include traffic load on the first relay node exceeding a predetermined threshold.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maltsev (US 8,837,345 B2) discloses in a wireless communications network using relay stations between the network controller and at least some of the subscriber stations, the total network throughput may be increased by using spatial multiplexing between the network controller and some relay stations. In networks with multiple tiers of relay stations, a relay station may dedicate some sub-channels to communicating directly with subscriber stations and dedicate other sub-channels to communicating with other downstream relay stations {Figs.1-6}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number 
is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464